DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 121-123, 125-132, 134, 136-141, and 143-149 are pending in the application.
Applicant’s amendment to the claims, filed on March 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on March 15, 2021 in response to the non-final rejection mailed on December 15, 2020 have been fully considered.

Election/Restrictions
Claims 121-123, 125-131, and 143-147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2019.
Claim 136 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2019.
Claims 132, 134, 137-141, 148, and 149 are being examined on the merits with claims 132 and 137 being examined only to the extent the claims read on the elected species of noscapine in claim 132 and norcoclaurine synthase in claim 137. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.  

Specification/Informalities
The objection to the specification for referencing paragraph numbers, yet the specification filed on April 7, 2017 does not include paragraph numbering, is withdrawn in view of the applicant’s explanation that the paragraph numbers are in reference to the corresponding published application US 2017/0253898 A1. 

Claim Objections
The objections to claims 132 and 140 for informalities is withdrawn in view of the applicant’s amendments to the claims at issue.

Claim 138 is objected to in the recitation of “bacterial cells, and yeast cells” and in the interest of improving claim form, it is suggested that the comma following “bacterial cells” be deleted. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 132, 134, 137-141, 148, and 149 under 35 U.S.C. 112(b) as being indefinite in the recitation of "the benzylisoqunoline alkaloid product" in claim 

Claims 132, 134, 137-141, 148, and 149 are newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is necessitated by the applicant’s amendment to claim 132.
Claim 132 (claims 134, 137-141, 148, and 149 dependent therefrom) is confusing in the recitation of “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT), wherein the engineered microbial cell comprises at least two of MT2, MT3, and 6OMT”. 
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 132 recites the broad recitation “wherein the engineered microbial cell comprises at least two of MT2, MT3, and 6OMT”, and the claim also recites “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT)”, which is the narrower statement of the 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 132, 134, 137-141, 148, and 149 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to recite (in relevant part) “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT), wherein the engineered microbial cell comprises at least two of MT2, MT3, and 6OMT…noscapine, wherein the engineered microbial cell comprises TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of CXE1 and CXE2”.

The new matter rejection of claim 138 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to delete the alternative of “fungal cells”.

Claim Rejections - 35 USC § 103
The rejection of Claims 132, 134, 137-141, 148, and 149 under 35 U.S.C. 103 as being unpatentable over Smolke et al. (US 2008/0176754 A1; cited on the IDS filed on October 2, 2017; hereafter “Smolke”) in view of Liscombe et al. (J. Biol. Chem. 282:14741-14751; 2007; cited on Form PTO-892 mailed on December 23, 2019; 

Claims 132, 134, 137-141, 148, and 149 are newly rejected under 35 U.S.C. 103 as being unpatentable over Smolke in view of Liscombe, Winzer, and Facchini, and as evidenced by Li et al. (Nat. Commun. 7:12137, 14 pages, 2016; cited on Form PTO-892; hereafter “Li”). 
As amended, the claims are drawn to (in relevant part) a method for forming a product stream having a noscapinoid product that is downstream of canadine, the method comprising: 
culturing an engineered microbial cell that produces, within the engineered microbial cell, a noscapinoid product along a metabolic pathway that converts canadine to the noscapinoid product, 
wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-
wherein the noscapinoid product is noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2; and
separating the benzylisoquinoline alkaloid product from cellular material to provide a product stream having the benzylisoquinoline alkaloid product (claim 132),
wherein the benzylisoquinoline alkaloid product is a phthalideisoquinoline product (claim 134), 
wherein the engineered microbial cell is a canadine-producing cell comprising a coding sequence for producing norcoclaurine synthase chromosomally integrated into the canadine-producing cell (claim 137), 
wherein the engineered microbial cell is selected from the group consisting of bacterial cells, and yeast cells (claim 138),
wherein the product stream does not contain more than 5ppm of a molecule selected from the group of lignin, flavonoids, phenanthreoids, latex, rubisco, meconic acid, pseudomorphine, narceine, thebaol, and pollen (claim 139), 
wherein the product stream contains at least one portion of a microbial cell (claim 140), 
wherein the at least one portion of the microbial cell is present in the product stream in a detectable amount which is detectable by a method selected from the group 
wherein the engineered microbial cell comprises heterologous coding sequences encoding two distinct enzymes involved in the metabolic pathway that converts canadine to a noscapinoid product (claim 148), and 
wherein the engineered microbial cell comprises heterologous coding sequences encoding three or more distinct enzymes involved in the metabolic pathway that converts canadine to a noscapinoid product (claim 149).
The reference of Smolke discloses that chemical synthesis of benzylisoquinoline alkaloids (BIAs) is normally a costly and time-consuming process (paragraph [0008]). Smolke discloses that microbial biosynthesis enables green synthesis and the production of these molecules without extreme reaction conditions and toxic waste streams (paragraph [0010]). Smolke discloses production of BIAs within a microbial cell by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a microbe such that L-tyrosine is converted to a BIA intermediate and the yeast can be engineered by adding additional metabolic steps for conversion of the BIA intermediate to a desired alkaloid end product (paragraph [0009]). Smolke discloses the microbe includes bacteria and yeast (paragraph [0029]). Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase (Figures 1, 12, and 16B; Example 7). Smolke discloses integration of the heterologous coding sequences (paragraph [0033]). 
The difference between Smolke and the claimed invention is that Smolke does not disclose further engineering the bacteria or yeast to add additional enzymes for the 
wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT), wherein the engineered microbial cell comprises at least two of MT2, MT3, and 6OMT; 
wherein the noscapinoid product is noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2; and
separating the benzylisoquinoline alkaloid product from cellular material to provide a product stream having the benzylisoquinoline alkaloid product.
Regarding the limitation “wherein the noscapinoid product is noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2”, the references of Liscombe, Winzer, and Facchini generally teach nucleic acids encoding enzymes involved in an enzymatic pathway for the production of noscapine or a noscapine intermediate.  
The reference of Liscombe teaches bacterial recombinant expression of a nucleic acid encoding TNMT, which was shown to have catalytic activity (p. 14743, paragraph bridging columns 1 and 2), noting that TNMT converts canadine to N-methylcanadine 
The reference of Winzer teaches bacterial or yeast recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine, including CYP82Y1, CYP82X2, AT1, CYP82X1, CXE1, SDR1, MT1, MT2, and MT3 (e.g., p. 8, lines 24-30; p. 19, lines 27 and 28; Example 1).
Regarding the limitation “separating the benzylisoquinoline alkaloid product from cellular material to provide a product stream having the benzylisoquinoline alkaloid product”, the reference of Facchini teaches HPLC for separation of alkaloids (p. 68, lines 11-16) and teaches production in yeast and analyzing reaction product by LC-MS/MS (Example 8 at p. 67). 
Regarding claim 134, Liscombe teaches noscapine is a phthalideisoquinoline (p. 14749, column 2, bottom). 
Regarding claim 137, as noted above, Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase. 
Regarding claim 138, as noted above, Smolke discloses production of BIAs by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a yeast such that L-tyrosine is converted to a BIA intermediate and Winzer discloses recombinant expression in yeast (Winzer at p. 8, lines 24-30).
Regarding claim 139, since yeast does not produce lignin and none of the cited references teaches or suggests culturing yeast on lignin, noscapine or an intermediate thereof produced by a yeast would not contain more than 5 ppm of lignin. 
in a bacterium or yeast and as such, noscapine or intermediate thereof produced in a bacterium or yeast is considered to be a “portion” of the microbial cell.
Regarding claim 141, Facchini teaches HPLC for separation of alkaloids (p. 68, lines 11-16) and teaches analyzing reaction product by LC-MS/MS (Example 8 at p. 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smolke, Liscombe, Winzer, and Facchini to modify the bacteria or yeast of Smolke’s method to add the enzymes of Liscombe and Winzer for the conversion of canadine to noscapine. One would have been motivated to and would have had a reasonable expectation of success to do this because Smolke discloses adding additional enzymatic steps for conversion of the BIA intermediate to a desired alkaloid end product and Liscombe and Winzer each discloses enzymes involved in metabolic steps for production of noscapine. 
It is acknowledged that the combination of cited prior art does not explicitly teach or suggest the limitation “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT)”. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. As noted above, Winzer teaches (in relevant part) bacterial or yeast recombinantly expressing nucleic acids encoding MT2 and MT3 and the reference 
Therefore, the method of claims 132, 134, 137-141, 148, and 149 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 132 to require that the engineered microbial cell has heterodimer activity associated with a pair of enzymes selected from the group consisting of: i) narcotoline 4’-O-methylase II (MT2) and narcotoline 4’-O-methylase III (MT3), and ii) MT2 and norcoclaurine 6-O-methyltransferase (6OMT). The applicant argues that cited prior art does not teach or suggest the use of heterodimer activity within an engineered microbial cell.
The applicant’s argument is not found persuasive. For the reasons set forth above, Winzer teaches bacterial or yeast recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine, including MT2 and MT3 and in view of the evidentiary reference of Li, it is presumed that co-expressing MT2 and MT3 in the modified bacteria or yeast of Smolke would form a heterodimer that methylates narcotoline to produce noscapine. 
.  

Conclusion
Status of the claims:
Claims 121-123, 125-132, 134, 136-141, and 143-149 are pending.
Claims 121-123, 125-131, 136, and 143-147 are withdrawn from further consideration. 
Claims 132, 134, 137-141, 148, and 149 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656